Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .17186

Information Disclosure Statement
The information disclosure statement(s) submitted on 05/27/2021, 07/15/2021, and 04/28/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “when viewed in cross section, the sealing ring is in a shape of seven” in line four. The limitation is unclear because, the shape of a cross sectional view depends on the direction of the view. For instance, applicant’s sealing ring when cut across at a point, it will result in two sections. The cross-sectional view of one section, say seven in this case, is a mirror image of the cross-sectional view of the other section. The claim does not provide a discernible boundary for the recited limitation, and thus one of ordinary skill in the art would not be able to draw a clear boundary between what is, and is not, covered by the claim. Appropriate correction is required.    
Claim 12 recites “when viewed in cross section, comprises a spring in a shape of a seven” in line two. The limitation is unclear because, the shape of a cross sectional view depends on the direction of the view. For instance, applicant’s sealing ring when cut across at a point, it will result in two sections. The cross-sectional view of one section, say seven in this case, is a mirror image of the cross-sectional view of the other section. The claim does not provide a discernible boundary for the recited limitation, and thus one of ordinary skill in the art would not be able to draw a clear boundary between what is, and is not, covered by the claim. Appropriate correction is required.     
Claim(s) that depend(s) from the rejected claim(s), that is claims 1-13, is/are rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-9, and 13 are is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (WO 2017 099009; Hiroshi et al.)  For simplicity, where ever possible, applicant’s numerals are employed in the attached annotated Figure.
As to claim 1, D1 discloses a sealing ring (Figures 1-6), comprising: 
a first axial leg 12; and 
a sealing leg 13a with a sealing lip 13, 
wherein, when viewed in cross section, the sealing ring is in a shape of a seven (shape of the mirror images of Figures 1-6 is seven), wherein the sealing leg 13a is connected to a first end face of the first axial leg by a first joint (as shown below), 
wherein the sealing leg 13a has, on a side facing axially toward the first end face, a dirt lip 14 with at least one sealing edge (edge of 14 that contacts shaft 3 defines the sealing edge) and a radially internal first boundary surface (surface of 14 toward 3 defines the radially internal first boundary surface) and a radially external second boundary surface (surface of 14 away from 3 defines the radially external boundary surface.)  


    PNG
    media_image1.png
    835
    707
    media_image1.png
    Greyscale



A to claim 2, D1 discloses the sealing ring according to claim 1, wherein the dirt lip is hinged to the sealing leg by a second joint 10 (as shown above.)  

As to claim 3, D1 discloses the sealing ring according to claim 2, wherein the second joint 10 has a radially internal joint radius 11 and a radially external joint radius 12, through which the dirt lip 14 is configured to merge into the sealing leg 13a (as shown above.)  

As to claim 6, D1 discloses the sealing ring according to claim 1, wherein the sealing leg 13a and the dirt lip 14 in a production-related state of the sealing ring delimit a substantially right angle radially internally and radially externally (Figures 1-6.)  

As to claim 7, D1 discloses the sealing ring according to claim 1, wherein, in a production-related state of the sealing ring in each case, the sealing lip has a first diameter 15 and the sealing edge has a second diameter 16, and wherein that the first diameter 15 is smaller than the second diameter 16 (as shown above.).  

As to claim 8, D1 discloses the sealing ring according to claim 7, wherein the radially internal first boundary surface delimiting a right angle radially inside the dirt lip has a first length 17, wherein a third boundary surface 18 of the sealing leg 13a has a third length 19 deviating from the first length 17, and wherein the first length 17 is greater than the third length 19 (as shown above.) 
 
As to claim 9, D1 discloses the sealing ring according to claim 1, wherein the sealing leg 13a and the dirt lip 14 are configured to merge with each other in one piece and comprise one material comprising a rubber-elastic sealing material (description, paragraph two.)  

As to claim 13, D1 discloses a seal as claimed in claim 1. A method, comprising: using the sealing ring according to claim 1 in tunnel boring machines or wind turbines (the seal can be used by any method in any intended use environment, MPEP 2114.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (WO 2017 099009; Hiroshi et al.) in view of D2 (JP 2017 207107; Tatsuya.) 
As to claim 4, D2 teaches a seal having a dust lip 14 connected to the intermediate portion 17 with a radially internal joint radius and a radially external joint radius at the joint where dust lip joins the intermediate portion 17. It is apparent from Figures 1-2, that the radially internal joint radius is greater than the radially external joint radius to facilitate the accommodation of shaft 3. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in D1 such that the radially internal joint radius is greater than the radially external joint radius as taught by D2, since the claimed invention is merely a combination of known elements (such as having the radially internal joint radius greater than the radially external joint radius), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.      
 
As to claim 5, the combination teaches the sealing ring according to claim 4, wherein a ratio of radially internal joint radius to radially external joint radius is at least two (Figures 1-2 of D2.)  

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (WO 2017 099009; Hiroshi et al.) in view of D3 (CN 206234363; Ling et al.) 
As to claim 10, D3 teaches a seal with dust lip 63 having a convex radially external boundary surface to provide a close contact with the shaft. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in D1 a convex surface for the radially external second boundary surface as taught by D3 since the claimed invention is merely a combination of known elements (such as providing a convex surface for the radially external second boundary surface), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.  

As to claim 11, D1 discloses the sealing ring according to claim 10, further comprising: a tensioning element arranged on a side of the sealing leg facing away axially from the dirt lip so as to merge from the sealing leg into the first axial leg in order to stabilize the sealing leg in a radial direction (Figures1-6 of D1.)  

 	Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (WO 2017 099009; Hiroshi et al.) and D3 (CN 206234363; Ling et al.) in view of D4 (WO 2017 221653; Tokunaga.) 
As to claim 12, D4 teaches a seal with annular spring 130 having an axial leg 131 and stabilizing leg (pressing part) 132 that exerts a radial pressure on the seal lip for sealing contact with the shaft 200 (abstract; Figures 1-2.)  Figures of D4 shows the spring has a shape of seven. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the spring 15 of D1 with a spring having axil leg and stabilizing leg as taught by D4. Thus, the simple substitution of one known element (spring with two legs) for another (garter spring) producing a predictable result renders the claim obvious.  

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675